Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on May 24, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-20 pending in the application filed on 05/24/2021; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 05/24/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The closest prior art, Rai Ramprasad (U.S. Pub. No. 2018/0357595) discloses data collection and correlation of information for a set of assets and set of asset-specific signals is obtained for a plurality of assets.  Each asset has a set of characteristics defining the asset.  A set of non-asset-specific signals is obtained.  At least a portion of the set of non-asset-specific signals is correlated to at least some of the plurality of assets based on a determined correlation between at least one characteristic of a particular asset and a characteristic of the non-asset-specific signals.  For each asset, a correlated record of the particular asset comprising the correlated characteristics is stored.
The prior art taken as a whole does not show nor suggest “artificial Intelligence (AI) based automatic data remediation system,  access a dataset stored to a data lake from one or more of a plurality of data sources; receive a user input conveying a number of attributes of the dataset; determine whether the dataset is to be treated for one or more anomalies including missing values and outliers in the dataset via executing a statistical check on the dataset; identify portions of the dataset that include the anomalies based on the statistical check; classify the anomalies into one of a plurality of anomaly types that include point anomalies, contextual anomalies and time trend anomalies, the anomaly types being determined based on the number of attributes of the dataset; identify anomalous data points in the dataset that correspond .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163